Case 1:16-cv-00659-LEK-WRP Document 137 Filed 04/13/21 Page 1 of 1            PageID #: 501




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  GERARD K. PUANA, ET AL.,                        CIV. NO. 16-00659 JMS-WRP

                     Plaintiffs,                  ORDER OF RECUSAL

        vs.

  KATHERINE P. KEALOHA, ET AL.,

                     Defendants.


                               ORDER OF RECUSAL

              This court hereby recuses itself on its own motion from any and all

  proceedings in the above-captioned matter in order to avoid any appearance of

  impropriety. This case is referred to the Clerk’s Office for reassignment.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, April 12, 2021.



                                          /s/ J. Michael Seabright
                                         J. Michael Seabright
                                         Chief United States District Judge
